DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 06/02/2022.
Reasons for Allowance
3.	Claims 1-26 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claimed invention is directed to a display device, which reduce in the size and the number of components require therein. Independent claims 1, 17 and 26 identify the distinct limitations “an encapsulation layer located over the common electrode, located in the active area and the first routing area, and having an inclined surface in the first routing area; a side edge touch electrode located in at least one of the first routing area, the second routing area, or a combination thereof, wherein the side edge touch electrode overlaps the inclined surface of the encapsulation layer in the first routing area of the non-active area or is located more outward than the one or more dams in the second routing area of the non-active area”.
	The closest prior arts Oh et al. (US 2018/0061899 A1) and Her et al. (US 2015/0070312 A1) all discussed in the Office action dated 03/07/2022, either singularly or in combination, fail to anticipate or render obvious the above limitations in combination with other claimed limitations in the manner defined in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693